El Juez Asociado Señoh Aldbey,
emitió la opinión del tribunal.
Francisco A. Nieves fué sargento de la Policía Insular por un período de tiempo que vencía el 9 de diciembre de 1930. A principios de 1931 fué licenciado de la Policía Insular y entonces acudió a la Corte de Distrito de San Juan con una petición de mandmms contra el Jefe de la Policía Insular y contra la Comisión de la Policía Insular para que se les ordenase que lo repusieran en dicho cargo, fundándose en que solicitó en tiempo oportuno ser reenganchado en el cargo que tenía.
Una de las cuestiones suscitadas por los demandados es que el recurso de mm%damu,s ejercitado en este caso no es procedente porque la ley que regula la Policía Insular concede al peticionario un recurso de alzada para ante el Go-bernador de Puerto Rico contra la resolución de que se queja. Esta cuestión la resolvió la corte de distrito declarando que el auto de mandamus es procedente porque el recurso de al-zada que concede la ley ante el Gobernador no es claro, ade-cuado y rápido porque no especifica el procedimiento a se-guir, el término en que ha de ser interpuesta la alzada ni cómo *639lia de tramitarse, y declaró con lugar el mandamus. Contra esa sentencia fue interpuesto el presente recurso de apela-ción.
La ley disponiendo la organización, reglamentación y go--"bierno de la Policía Insular de Puerto Pico aprobada el 12 de marzo de 1908 (Comp. 2071 el seq.) está aún vigente con algunas enmiendas que le fueron beclias por la Ley No. 46 de 1925 (pág. 263). Su sección 9, último párrafo, según ha sido enmendada, dispone que: “Todos los licénciamientos, separaciones y degradaciones de sargentos, cabos y guardias, se harán por la Comisión de la Policía Insular, cuando a su juicio las circunstancias lo justificaren, pero contra la re-solución que a tal efecto adoptare la Comisión de la Policía Insular, podrán los perjudicados acudir en alzada ante el Gobernador, quien podrá revocar o confirmar dicha resolu-ción.” También dice que el cumplimiento del término de alistamiento o incapacidad física constituirán motivos para un licénciamiento honroso. El párrafo citado de la sección 9 de la ley original de 1908 no concedía tal recurso de alzada. Según la sección 7 la suprema autoridad en cuanto a la dirección de la Policía Insular residirá en el Gobernador.
El peticionario admite en su solicitud de mandamus que su nombramiento como sargento fué por el- período de dos años que expiraba en 9 de diciembre de 1930 y que si quería ser reenganchado como sargento debía presentar una ‘solici-tud en tal sentido antes de transcurrir diez días después de esa fecha.
La sección 9 enmendada que hemos copiado faculta a la Comisión de la Policía Insular para resolver sobre todos los licénciamientos de los sargentos, entre los cuales están com-prendidos los licénciamientos por vencimiento del término por el cual fueron nombrados o contratados los sargentos, pues no sólo habla de todos los licénciamientos en términos generales sino que también dice que el cumplimiento del tér-mino de alistamiento de los sargentos, cabos y guardias cons-tituirá motivo para licénciamiento honroso, por lo cual es *640la Comisión de la Policía Insular la que decreta los licéncia-mientos en todos los casos.
La ley de la Policía Insular a que venimos refiriéndonos--es administrativa porque se refiere a la composición de su fuerza, su número, dirección de la misma, nombramientos,, ascensos, suspensiones, degradación y expulsión de sus ofi-ciales, sargentos y cabos, alistamiento de guardias, reengan-ches de sargentos, cabos y guardias, obligaciones de los je-fes de distrito, etc.; y como esa ley concede un recurso de-alzada, también administrativo, ante el G-obernador contra las resoluciones de la Comisión de la Policía Insular, entre-ellas por licénciamientos de sargentos, cabos y guardias, no-deben los tribunales de justicia intervenir contra esas reso-luciones ya que dicha ley concede un recurso administrativo-contra ellas ante el Gobernador, sin que justifique la inter-vención de los tribunales de justicia en este caso el hecho de que la ley no diga cómo, cuándo y en qué forma ha de es-tablecerse la alzada para ante el Gobernador, pues no puede-sostenerse por ello que tal alzada no sea clara, adecuada y rápida. El recurso de alzada es claro por estar expresa-mente concedido por la ley; y como no expresa su forma y tiempo puede, naturalmente, hacerse en cualquier solicitud presentada a la comisión dentro de un tiempo razonable. Esa resolución y otras muchas que dicta la Comisión de la Policía Insular administrativamente, han de ser revisadas administrativamente también por el Gobernador. En el caso-de Axtmayer v. Kessinger, 32 D.P.R. 915, en el que existía por ley una apelación ante el Gobernador, se dijo que es re-gla bien conocida que debe agotarse la vía gubernativa antes de acudirse a la judicial.
Por lo expuesto el auto de mandamus solicitado no es procedente en este caso y debe ser revocada la sentencia ape-lada y dictarse otra declarando sin lugar la solicitud de ‘ ‘ mandamus ’